[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-13216                ELEVENTH CIRCUIT
                                                             FEBRUARY 19, 2009
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                    D. C. Docket No. 03-00293-CR-T-26-EAJ

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

HAMILI MILLIGAN,
a.k.a. Hamili Anthony Milligan,


                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (February 19, 2009)

Before TJOFLAT, DUBINA and HILL, Circuit Judges.

PER CURIAM:
      Jacqueline Simms-Petredis, appointed counsel for Hamili Milligan, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the record reveals no arguable issues of merit, counsel’s motion to

withdraw is GRANTED, and the decision of the district court is AFFIRMED.




                                         2